Filed 1/8/21 In re Hadi D. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 In re HADI D., a Person Coming                                      B305087
 Under the Juvenile Court Law.
                                                                     (Los Angeles County
                                                                     Super. Ct. No. 19CCJP07652B)

 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 JAWHAR D.,

           Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Emma Castro, Juvenile Court Referee.
Conditionally affirmed with directions.
     Judy Weissberg-Ortiz, under appointment by the Court of
Appeal, for Defendant and Appellant.
     Mary C. Wickham, County Counsel, Kim Nemoy, Assistant
County Counsel, and Melania Vartanian, Deputy County
Counsel, for Plaintiff and Respondent.
              ____________________________________

                       INTRODUCTION

       Jawhar D., father of four-year-old Hadi D., appeals from
the juvenile court’s jurisdiction findings and disposition orders
declaring Hadi a dependent of the court and removing him from
Jawhar and Latasha B., Hadi’s mother. Jawhar contends that
the Los Angeles County Department of Children and Family
Services did not comply with the inquiry and notice requirements
of the Indian Child Welfare Act (ICWA) (25 U.S.C. § 1901 et seq.)
and related California law and that the juvenile court erred in
finding Hadi was not an Indian child. We conclude substantial
evidence did not support the court’s finding that the Department
complied with ICWA. Therefore, we conditionally affirm the
juvenile court’s jurisdiction findings and disposition orders and
direct the juvenile court to comply with ICWA’s inquiry and
notice requirements.




                                2
      FACTUAL AND PROCEDURAL BACKGROUND

     A.      The Department Files a Petition, and Jawhar Reports
             He May Have Indian Ancestry
       In November 2019 the Department filed a petition under
Welfare and Institutions Code section 300,1 alleging Hadi and his
half-sister Lauren,2 of whom Jawhar is not the father, came
within the jurisdiction of the juvenile court as a result of
Jawhar’s history of substance abuse and violent altercations with
Latasha. The Department reported that Latasha denied having
any known Indian ancestry and that ICWA did not apply.
Jawhar, however, submitted a Parental Notification of Indian
Status form (Judicial Council Forms, form ICWA-020) on which
he stated “I may have Indian ancestry” and wrote “PGGF –
registered – Herbert [S.,] deceased in 1994[,] contact PGMO:
Unniebe [S.],” and included a telephone number for Unniebe. In
the space provided for “Name of tribe(s),” Jawhar wrote
“Blackfoot.”
       At the detention hearing Jawhar confirmed he believed he
may have “Blackfoot heritage” through his grandfather, who “is
possibly registered.” He gave his grandfather’s name as
“Hebert [sic] [S.],” confirmed his grandfather died in 1994, and
stated his (Jawhar’s) mother, Unniebe, might have more
information about his grandfather, including his birth date and
whether he was registered with an Indian tribe. The juvenile


1     Undesignated statutory references are to the Welfare and
Institutions Code.

2    The proceeding concerning Lauren is not relevant to this
appeal.




                                3
court ordered the Department “to notice the Blackfoot tribe and
the Bureau of Indian Affairs, forthwith, and to contact the
paternal . . . grandmother regarding any birth date for
Hebert [sic] [S.].” The court also stated, “As to [Hadi], based on
mother and father’s ICWA-020 forms, the court asks the
Department to continue investigating Blackfoot heritage alleged
by [Jawhar]. . . . [Latasha] claims no American Indian heritage.
[Jawhar] claims American Indian heritage.”
      The juvenile court found that the Department made a
prima facie showing that Hadi was a person described by section
300 and ordered that Hadi remain detained from Jawhar and
Latasha. The minute order from the detention hearing indicated
the court was “informed that there may be some Blackfoot Native
American/Indian heritage in the father’s background,” directed
the Department “to investigate said claim,” and stated “[t]he
Court does not have a reason to know that ICWA applies as to
Mother.”

      B.     The Department Investigates Jawhar’s Possible
             Indian Ancestry
      In a jurisdiction and disposition report filed in January
2020 the Department reported it was “currently investigating
possible ICWA as to the child Hadi” based on Jawhar’s “report[ ]
that ICWA does or may apply.” The Department more fully
described its investigation in a last minute information filed
February 10, 2020. There it reported: “On 1/16/20 DI CSW met
with [Jawhar] . . . . DI CSW inquired with [him] regarding
ICWA. [He] reported he had Cherokee ancestry only through
paternal grandmother’s lineage. [He] provided information
regarding ICWA and also referred DI CSW to Paternal




                                4
grandmother, Mrs. [S.,] to inquire as to ICWA ancestry. DI CSW
consulted with the father, PGM Mrs. [S.], and PGA Jacqueline
[S.] regarding ICWA ancestry. DI CSW obtained the following
information . . . .” The information that followed was “Ancestry:
Cherokee Tribe,” Hadi’s paternal grandmother’s full name
(Unniebe S.) and date and place of birth, and Hadi’s paternal
great-grandfather’s full name (Herbert S.), date and place of
birth, and month and year of death. The Department reported:
“The family was not aware of any known registration to family
members. At this time, DCFS has not received . . . returned
certificates or letter regarding ICWA notices. [¶] The Court is
respectfully referred to the attached ICWA Notices sent on
01/24/2020.”
       Attached to the last minute information was a copy of an
ICWA notice form, Judicial Council form ICWA-030, indicating
Hadi was or might be eligible for membership in the “Cherokee
Tribe.” The form identified Hadi’s father as “Jawhar [D.],” Hadi’s
paternal grandmother as “Unniebe [S.],” Hadi’s paternal great-
grandfather as “Hubert [sic] [S.],” and their tribe as “Cherokee.”
The form included a signed certification, dated January 24, 2020,
stating that the Department mailed copies of the form by
registered or certified mail, with return receipts requested, to
Jawhar, Latasha, the Bureau of Indian Affairs, the Secretary of
the Interior, the Cherokee Nation, the United Keetowah Band of
Cherokee Indians in Oklahoma, and the Eastern Band of
Cherokee. The certification page included, as part of the pre-
printed form, the statement “This form and all return receipts




                                5
must be filed with the court.” No return receipts accompanied
the last minute information.3

      C.      The Juvenile Court Finds ICWA Does Not Apply,
              Sustains the Petition, and Removes Hadi
       At the February 24, 2020 jurisdiction and disposition
hearing, the juvenile court sustained the petition, declared Hadi
a dependent of the court, and removed him from Jawhar and
Latasha. Addressing the “outstanding ICWA issue for [Jawhar],”
the court stated: “So the court, on December 2, received his
ICWA-020 form, and he did indicate on that form that he believed
he may have Blackfoot heritage. And he gave the name of some
relatives. And then subsequent to that hearing, when he was
interviewed by the social worker, D.I.”—counsel interrupted to
direct the court to the correct report, after which the court
continued—“when [Jawhar] was interviewed at the social
worker’s office on January 16, 2020, and the D.I. spoke with
paternal grandmother . . . and paternal great-aunt . . . , regarding
possible American Indian ancestry. And it appears that it was
not the Blackfoot tribe, but the Cherokee tribe. And the relatives
did provide further information, including birth dates and full
names that they were aware of for paternal grandmother and
paternal great-grandfather. And the Department then did send
out ICWA notices to the Cherokee Nation on January 24, 2020,
given the information that the paternal relatives had provided.
So, at this time, since a month has transpired since the attached
ICWA notices were sent attached to the February 10 [last minute

3     An identical copy of this notice form, also without return
receipts, accompanied the jurisdiction and disposition report filed
with the juvenile court in January 2020.




                                 6
information], at this time the court is going to find that it has no
reason to know that this is an Indian child as described by the
Indian Child Welfare Act.” Jawhar timely appealed.

                          DISCUSSION

      A.    Applicable Law

              1.     ICWA Inquiry Requirements
       “ICWA established minimum standards for state courts to
follow before removing Indian children from their families and
placing them in foster care or adoptive homes.” (In re D.S. (2020)
46 Cal.App.5th 1041, 1048.) Under ICWA and the California law
implementing it, “‘Indian child’ means any unmarried person who
is under age eighteen and is either (a) a member of an Indian
tribe or (b) is eligible for membership in an Indian tribe and is
the biological child of a member of an Indian tribe.” (25 U.S.C.
§ 1903(4); see § 224.1, subd. (a) [adopting the federal definition];
In re D.S., at p. 1048 [“[a]n ‘Indian child’ is defined in the same
manner [under California law] as under federal law”].)
       “ICWA itself does not impose a duty on courts or child
welfare agencies to inquire as to whether a child in a dependency
proceeding is an Indian child. [Citation.] Federal regulations
implementing ICWA, however, require that state courts ‘ask each
participant in an emergency or voluntary or involuntary child-
custody proceeding whether the participant knows or has reason
to know that the child is an Indian child.’ [Citation.] The court
must also ‘instruct the parties to inform the court if they
subsequently receive information that provides reason to know




                                  7
the child is an Indian child.’” (In re Austin J. (2020)
47 Cal.App.5th 870, 882-883; see 25 C.F.R. § 23.107(a).)
       In addition, “ICWA provides that states may provide ‘a
higher standard of protection to the rights of the parent or Indian
custodian of an Indian child than the rights provided under’
ICWA. (25 U.S.C. § 1921.) Under California law, the court and
county child welfare department ‘have an affirmative and
continuing duty to inquire whether a child,’ who is the subject of
a juvenile dependency petition, ‘is or may be an Indian child.’
(§ 224.2, subd. (a); see . . . Cal. Rules of Court, rule 5.481(a).) The
child welfare department’s initial duty of inquiry includes ‘asking
the child, parents, legal guardian, Indian custodian, extended
family members, others who have an interest in the child, and
the party reporting child abuse or neglect, whether the child is, or
may be, an Indian child and where the child, the parents, or
Indian custodian is domiciled.’ (§ 224.2, subd. (b).)” (In re
Austin J., supra, 47 Cal.App.5th at p. 883.)
       “California law also requires ‘further inquiry regarding the
possible Indian status of the child’ when ‘the court, social worker,
or probation officer has reason to believe that an Indian child is
involved [or, under Cal. Rules of Court, rule 5.481(a)(4), “may be
involved”] in a proceeding. . . . ’ (§ 224.2, subd. (e).)” (In re
Austin J., supra, 47 Cal.App.5th at p. 883.) Prior to the filing of
the notice of appeal in this case, the “Legislature, which added
the ‘reason to believe’ threshold for making a further inquiry in
2018, [had] not define[d] the phrase.” (In re Austin J., at p. 883;
see former § 224.2, subd. (e), eff. Jan. 1, 2020.) The Legislature,
however, has since amended section 224.2, subdivision (e),
effective September 18, 2020, to provide a definition.
(Stats. 2020, ch. 104, § 15, eff. Sept. 18, 2020.) As amended, the




                                  8
statute now provides: “There is reason to believe a child involved
in a proceeding is an Indian child whenever the court, social
worker, or probation officer has information suggesting that
either the parent of the child or the child is a member or may be
eligible for membership in an Indian tribe. Information
suggesting membership or eligibility for membership includes,
but is not limited to, information that indicates, but does not
establish, the existence of one or more of the grounds for reason
to know [that a child is an Indian child] enumerated in
paragraphs (1) to (6), inclusive, of subdivision (d).” (§ 224.2,
subd. (e)(1).) We identify those grounds below, in discussing
ICWA’s notice requirement.
       Under both the amended version of the statute and the
version in effect prior to the filing of the notice of appeal in this
case, “[w]hen that [‘reason to believe’] threshold is reached, the
requisite ‘further inquiry’ ‘includes: (1) interviewing the parents
and extended family members; (2) contacting the Bureau of
Indian Affairs and State Department of Social Services; and
(3) contacting tribes the child may be affiliated with, and anyone
else, that might have information regarding the child’s
membership or eligibility in a tribe.’” (In re Austin J., supra,
47 Cal.App.5th at p. 883; see § 224.2, subd. (e)(2)(A)-(C); former
§ 224.2, subd. (e)(1)-(3), eff. Jan. 1, 2020.) Both versions also
provide that “[c]ontact with a tribe shall, at a minimum, include
telephone, facsimile, or electronic mail contact to each tribe’s
designated agent for receipt of notices under” ICWA and “shall
include sharing information identified by the tribe as necessary
for the tribe to make a membership or eligibility determination,
as well as information on the current status of the child and the
case.” (§ 224.2, subd. (e)(2)(C); former § 224.2, subd. (e)(3),




                                  9
eff. Jan. 1, 2020.) Notably, “[t]he sharing of information with
tribes at this inquiry stage is distinct from formal ICWA notice,
which requires a ‘reason to know’—rather than a ‘reason to
believe’—that the child is an Indian child.” (In re D.S., supra,
46 Cal.App.5th at p. 1049.)

              2.    ICWA Notice Requirements
       “In addition to the inquiry that is required in every
dependency case from the outset and the ‘further inquiry’
required under California law when there is a ‘reason to believe’
an Indian child is [or may be] involved, a third step—notice to
Indian tribes—is required under ICWA and California law if and
when ‘the court knows or has reason to know that an Indian child
is involved.’” (In re Austin J., supra, 47 Cal.App.5th at
pp. 883-884; see 25 U.S.C. § 1912(a); § 224.3, subd. (a); Cal. Rules
of Court, rule 5.481(b)(1); see also In re D.S., supra,
46 Cal.App.5th at p. 1050 [“If the inquiry establishes a reason to
know an Indian child is involved, notice must be provided to the
pertinent tribes.”].)
       A “‘reason to know’ exists under any of the following
circumstances: ‘(1) A person having an interest in the child,
including the child, an officer of the court, a tribe, an Indian
organization, a public or private agency, or a member of the
child’s extended family informs the court that the child is an
Indian child[;] [¶] (2) The residence or domicile of the child, the
child’s parents, or Indian custodian is on a reservation or in an
Alaska Native village[;] [¶] (3) Any participant in the proceeding,
officer of the court, Indian tribe, Indian organization, or agency
informs the court that it has discovered information indicating
that the child is an Indian child[;] [¶] (4) The child who is the




                                10
subject of the proceeding gives the court reason to know [he or
she] is an Indian child[;] [¶] (5) The court is informed that the
child is or has been a ward of a tribal court[;] [¶] (6) The court is
informed that either parent or the child possess an identification
card indicating membership or citizenship in an Indian tribe.’
(§ 224.2, subd. (d).)” (In re D.S., supra, 46 Cal.App.5th at
pp. 1049-1050.)
       Notice to a tribe “must include enough information for the
tribe to ‘conduct a meaningful review of its records to determine
the child’s eligibility for membership.’” (In re D.S., supra,
46 Cal.App.5th at p. 1050; see In re Cheyanne F. (2008)
164 Cal.App.4th 571, 576 [“The purpose of the ICWA notice
provisions is to enable the tribe or the [Bureau of Indian Affairs]
to investigate and determine whether the child is in fact an
Indian child.”].) This includes providing “identifying information
for the child’s biological parents, grandparents, and great-
grandparents, to the extent known.” (In re D.S., at p. 1050; see
§ 224.3, subd. (a)(5)(C).) “A determination by an Indian tribe that
a child is or is not a member of, or eligible for membership in,
that tribe . . . shall be conclusive.” (§ 224.2, subd. (h).)
       To summarize: An initial “duty of inquiry applies to every
‘child for whom a petition under Section 300, 601, or 602 may be
or has been filed’ (§ 224.2, subd. (a)),” the “duty of further inquiry
applies when there is a ‘reason to believe that an Indian child is
involved [or, under Cal. Rules of Court, rule 5.481(a)(4), “may be
involved”] in a proceeding’ (§ 224.2, subd. (e)),” and “the duty to
provide notice to Indian tribes applies only when one knows or
has a ‘reason to know . . . an Indian child is involved.’” (In re
Austin J., supra, 47 Cal.App.5th at p. 884.)




                                 11
       B. Standard of Review
       Where, as here, the juvenile court finds ICWA does not
apply to a child,4 “[t]he finding implies that . . . social workers
and the court did not know or have a reason to know the children
were Indian children and that social workers had fulfilled their
duty of inquiry.” (In re Austin J., supra, 47 Cal.App.5th at p. 885;
see In re D.S., supra, 46 Cal.App.5th at p. 1050 [“The juvenile
court may . . . make a finding that ICWA does not apply because
the Agency’s further inquiry and due diligence was ‘proper and
adequate’ but no ‘reason to know’ whether the child is an Indian
child was discovered.”].) “We review a court’s ICWA findings for
substantial evidence. [Citations.] ‘We must uphold the court’s
orders and findings if any substantial evidence, contradicted or
uncontradicted, supports them, and we resolve all conflicts in
favor of affirmance.’” (In re Austin J., at p. 885.) The appellant
“‘has the burden to show that the evidence was not sufficient to
support the findings and orders.’” (Ibid.)

      C.     Substantial Evidence Did Not Support the Juvenile
             Court’s ICWA Finding
       Jawhar contends that, in several respects, the “Department
failed to make ICWA-compliant inquiry and notice,” that “the
court failed to carry out its sua sponte duty to ensure compliance
with those requirements,” and that, “[a]s a result, the court failed
to make a valid, informed ICWA finding regarding Hadi’s case.”



4     Like the Department, we construe the juvenile court’s
finding it had no reason to know Hadi is an Indian child as a
finding ICWA did not apply. (See In re D.S., supra,
46 Cal.App.5th at p. 1050.)




                                12
Although most of Jawhar’s arguments lack merit, we agree the
juvenile court did not make a properly informed ICWA finding.
       As a threshold matter, even under the law as it existed
prior to the most recent amendment to section 224.2, Jawhar’s
claim of possible Indian ancestry through his grandfather gave
the juvenile court and the Department reason to believe an
Indian child is, or at least “may be,” involved in this proceeding,
which triggered the duty of further inquiry. (Cal. Rules of Court,
rule 5.481(a)(4); see former § 224.2, subd. (e), eff. Jan. 1, 2020;
In re D.S., supra, 46 Cal.App.5th at p. 1052 [aunt’s statement of
possible Indian ancestry established a reason to believe the child
was an Indian child and triggered a duty of further inquiry]; In re
A.M. (2020) 47 Cal.App.5th 303, 322 [same for mother’s
statement of possible Indian ancestry]; but see In re Austin J.,
supra, 47 Cal.App.5th at p. 889 [statements of possible Indian
ancestry by the child’s mother and aunt did not trigger a duty of
further inquiry because “Indian ancestry, without more, does not
provide a reason to believe that a child is” an Indian child].)
Indeed, the juvenile court found this to be the case, as implied by
its order at the detention hearing that the Department further
investigate Jawhar’s claim, an order to which the Department did
not object in the juvenile court and which it does not challenge on
appeal.
       But Jawhar’s first complaint about this further inquiry—
that the juvenile court “improperly instructed the Department to
limit its inquiry to the birth date for the great-grandfather”—is
not well taken. The court did instruct the Department to contact
Jawhar’s mother regarding a birth date for Jawhar’s grandfather,
but it did not instruct the Department to limit its inquiry to that
information. Rather, the court instructed the Department to




                                13
continue investigating Jawhar’s claim of Blackfoot ancestry
generally. And the record reflects the Department did so.
      Jawhar next suggests the Department’s further inquiry
was deficient because, when interviewing Jawhar, Unniebe, and
Jacqueline, the Department did not ask for “contact information
about other paternal extended family members in order to make
additional ICWA inquiry.” Jawhar, however, has not shown
there was any reason to contact other extended members of his
family. He had identified one possible Indian ancestor (his
grandfather) and one person (his mother) with information about
that ancestor. He also stated his only possible Indian ancestry
was through his mother’s family. The Department interviewed
his mother (and his aunt) and obtained the information it sought.
No one identified any other possible Indian ancestor in Jawhar’s
family. The Department therefore had no obligation to inquire of
other extended paternal family members. (See In re D.S., supra,
46 Cal.App.5th at p. 1053 [even if the child’s great-grandmother
was a person reasonably expected to have information regarding
the child’s Indian status, the Department could reasonably
conclude from its contact with the child’s aunt “that no further
inquiry was needed because there was no further information of
value to obtain from this third party”]; see also In re A.M., supra,
47 Cal.App.5th at p. 323 [“ICWA does not obligate the court or
[the Department] ‘to cast about’ for investigative leads.”].)
      Jawhar also argues the Department’s inquiry was deficient
because, when interviewing him, Unniebe, and Jacqueline, it did
not try to “clarify whether the paternal family had any heritage
in the Blackfoot tribe and, if not, to clarify the discrepancy
between Jawhar’s initial claim of ancestry in the Blackfoot tribe
and the paternal grandmother’s claim of ancestry in the




                                 14
Cherokee tribe.” But the record reflects the Department asked
Jawhar, Unniebe, and Jacqueline “regarding ICWA ancestry”
generally, and the answer was they might have Cherokee
ancestry. This supports the juvenile court’s apparent, reasonable
conclusions that Jawhar was mistaken when he initially reported
possible Blackfoot ancestry through his grandfather and that the
relevant tribe was Cherokee.
       Jawhar also maintains the Department did not “make
ICWA-compliant inquiry regarding [his] claim” of possible Indian
ancestry because there is no evidence “the Department made any
inquiry of Latasha regarding the personal information for the
maternal extended family members.” Hadi’s possible Indian
ancestry, however, was limited to Jawhar’s family. Nothing in
the record suggests there was any reason to believe Hadi is or
may be an Indian child through Latasha’s family. The
Department had no duty to inquire further of Latasha’s extended
family members. (See In re Austin J., supra, 47 Cal.App.5th at
p. 888 [where the child’s mother and maternal aunt stated they
had possible Indian ancestry and the father stated he had none,
“there was no duty to make a ‘further inquiry’ as to his side of the
family”].)
       Finally, in his one argument that has some merit, Jawhar
contends the juvenile court erred in finding ICWA did not apply
based on the copies of the ICWA-030 notice form the Department
filed with the court. He argues the forms were not substantial
evidence to support the court’s finding the Department fulfilled
its duty of inquiry for two reasons. First, he argues, the form
contained significant errors and omissions that denied the tribes
a meaningful opportunity to evaluate whether Hadi is an Indian
child. These errors and omissions included not providing




                                15
Jawhar’s full name, incorrectly stating Jawhar’s grandfather’s
name was “Hubert” (rather than “Herbert”), and incorrectly
indicating it was “[u]nknown” whether Hadi’s birth certificate
named Jawhar as father, whether Jawhar acknowledged
parentage of Hadi, and whether there had been a judicial
declaration of parentage. Second, Jawhar points out, the
Department did not include any return receipts or responses from
the intended recipients of the notice form.
      The Department does not dispute that the purported errors
and omissions in the notice form denied the tribes a meaningful
opportunity to evaluate Hadi’s status as an Indian child. Nor
does it explain why the record contains no return receipts (or
responses), even though the Department certified it requested
return receipts when it mailed the form a month prior to the
jurisdiction and disposition hearing. Instead, the Department
contends “any alleged deficiencies with respect to the notice [it]
sent were harmless” because “ICWA notice was not required.”
      True, formal ICWA notice was not (yet) required, because
the juvenile court and the Department did not (yet) have reason
to know Hadi was an Indian child.5 (See In re M.W. (2020)
49 Cal.App.5th 1034, 1044 [based on the father’s statements of
possible Indian ancestry, “there was at best a reason to believe

5     Although the juvenile court, at the detention hearing,
ordered the Department “to notice” the Bureau of Indian Affairs
and the tribe Jawhar had identified, it may be that the court was
not ordering formal ICWA notice based on having a reason to
know Hadi was an Indian child. (See In re A.M., supra,
47 Cal.App.5th at p. 315 [“There are two separate ICWA
requirements which are sometimes conflated: the obligation to
give notice to a tribe, and the obligation to conduct further
inquiry to determine whether notice is necessary.”].)




                               16
the minor may be an Indian child, . . . which required the court
and the Department to make further inquiry as soon as
practicable”]; In re Austin J., supra, 47 Cal.App.5th at p. 885
[“tribal ancestry is not among the criteria for having a reason to
know the child is an Indian child”].) The duty of further inquiry,
however, required the Department to contact the relevant tribes.
(See § 224.2, subd. (e)(2)(C); former § 224.2, subd. (e)(3),
eff. Jan. 1, 2020.) And although that duty of inquiry did “not
require that any extensive or particular formal documentation of
ICWA inquiry be provided to the tribe” (In re M.W., at p. 1046), it
did require the Department to share “information identified by
the tribe as necessary for the tribe to make a membership or
eligibility determination” (§ 224.2, subd. (e)(2)(C); former § 224.2,
subd. (e)(3), eff. Jan. 1, 2020; see In re M.W., at p. 1046).
       The only evidence in the record reflecting that the
Department contacted and shared information with the tribes is
a certification the Department mailed the tribes a notice form
with erroneous and incomplete information. There is no evidence
the tribes received the form. Nor is there evidence the
information in the form met the tribes’ needs for determining
Hadi’s, Jawhar’s, or even Jawhar’s grandfather’s membership or
eligibility for membership, a particularly troubling omission
given the form, for example, misstated Jawhar’s grandfather’s
name. Therefore, substantial evidence did not support the
juvenile court’s implied finding the Department complied with its
duty of further inquiry. We must remand for the Department to
comply with that duty by presenting the juvenile court with
evidence the Department has contacted and shared the requisite
information with the relevant tribes and for the juvenile court to
make a properly informed finding on whether ICWA applies.




                                 17
                         DISPOSITION

      The juvenile court’s jurisdiction findings and disposition
orders are conditionally affirmed, and the juvenile court is
directed to comply fully with the inquiry and notice requirements
of ICWA and related California law. The current inquiry and
notice requirements, to the extent they differ from the
requirements previously applicable in this case, will apply. The
juvenile court is to determine whether the requirements have
been satisfied and whether Hadi is an Indian child. If the court
finds Hadi is an Indian child, it is to conduct new hearings in
compliance with ICWA and related California law.




             SEGAL, J.



We concur:




             PERLUSS, P. J.               DILLON, J.*




*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                18